Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 5), claim 10 (line 6) and claim 18 (line 6) recite the limitation "the ground".  There is insufficient antecedent basis for this limitation in the claim. It is not clear which element is considered as “the ground” in claims 1, 6 and 10. For examination purpose, it is interpreted as “a ground plane”.
Claims 2-9, 11-17 and 19-20 are rejected for being dependent on the indefinite claims 1, 10 and 18.
Clarifications are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper (US 20030122721) in view of Stanley, “A Novel Reconfigurable Metal Rim Integrated Open Slot Antenna for Octa-Band Smartphone Applications”, Manoj Stanley, IEEE TRANSACTIONS ON ANTENNAS AND PROPAGATION, VOL. 65, NO. 7, JULY 2017.
Regarding claim 1, Sievenpiper discloses in Figures 5-6 and pars. 0051-0053, an antenna device for a vehicle, the antenna device being fixed to a predetermined part of the vehicle and comprising
 at least one metal surface (22), wherein:
a slot (20) is formed in the metal surface with a slit provided at a part of edges of the slot (20);
the slot (20) faces a direction parallel to a ground plane (roof vehicle, see par. 0051); and
a power feed unit (16) is provided on inner edges between one of the slot ends and the slit.
Sievenpiper does not disclose the slot having a plurality of slot ends.
Stanley discloses in Figure 1, a slot formed with a slit provided at a part of edges of the slot and having a plurality of slot ends. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to replace the antenna device of Sievenpiper with the antenna device having plurality of slot ends as taught by Stanley to enhance bandwidth of the antenna device. Therefore, to employ having the slot as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Stanley discloses in Figure 1 wherein: the slot includes a first slot end and a second slot end, the first slot end and the second slot end facing the power feed unit from opposite directions; 
a length from the first slot end to an open end of the slit corresponds to a resonant length of a first frequency band;

a length from the power feed unit to the first slot end corresponds to a resonant length of a third frequency band; and
a length from the power feed unit to the second slot end corresponds to a resonant length of a fourth frequency band. 
Regarding claim 3, Sievenpiper and Stanley disclose every feature of claimed as expressly recited in claim 2, except for wherein: at least one of the first frequency band to the fourth frequency band is a frequency band for telematics. However, such difference is not patentable. Specific frequency band is design parameter assigned to a device based on particular application or environment of use. Therefore, it would have been obvious to one having ordinary skill in the art before the time the invention was made to set one of the length parameter of the slot for telematics frequency band. Therefore to employ having the frequency band as claimed invention would have been obvious to person skill in the art.
Regarding claim 4, as applied to claim 2, Stanley discloses in Figure 1,
wherein: at least one of the first frequency band to the third frequency band belongs to LTE Low Band; and the fourth frequency band belongs to LTE High Band.
Regarding claim 7, as applied to claim 1, Stanley discloses in Figure 1a, a plurality of the metal surfaces placed in contact with adjacent ones of the metal surface at a predetermined angle wherein: the slot is formed across the plurality of the metal surfaces; and the power feed unit is formed on inner edges of a slot in any one of the metal surfaces.
Regarding claim 10, Sievenpiper discloses in Figures 5-6 and pars. 0051-0053, an antenna device for a vehicle, the antenna device being fixed to a predetermined part of the vehicle.
the antenna device comprising: a metal surface (22);

the slot (20) faces a direction parallel to a ground plane (36); and a power feed unit (16) is provided on inner edges between one of the slot ends and the slit. 
Sievenpiper does not disclose the metal surface being any metal surface of an enclosure and the slot comprising a plurality of slot ends.
Stanley discloses in Figure 1, a slot formed with a slit provided at a part of edges of the slot and having a plurality of slot ends. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to replace the antenna device of Sievenpiper with the antenna device having plurality of slot ends as taught by Stanley to enhance bandwidth of the antenna device. Therefore, to employ having the slot as claimed invention would have been obvious to person skill in the art.
Regarding claim 11, as applied to claim 10, Stanley discloses in Figure 1, wherein: the slot is formed across the other metal surfaces adjacent to each other. 
Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper in view of Stanley and further in view of Rao (US 9,319,155).
Regarding claim 8, Sievenpiper and Stanley discloses every feature of claimed invention as expressly recited in claim 7, except for a second slot adapted to transmit or receive a frequency different from the frequency to be transmitted or received by the slot is formed in the metal surface in which the slot or the slit is formed. However, such difference is not new. Adding a second slot for operating a different frequency is common practice and well known in the art. One of such examples is the teaching of Rao in Figure 5, a second slot (510) adapted to transmit or receive a frequency different from the frequency to be transmitted or received by the slot (i.e. 538) is formed in the metal surface in which the 
Regarding claim 9, as applied to claim 1, Rao discloses in Figure 5, further comprising a pair of the slots, wherein the pair of the slots (510, 512) are placed in such a way as to be point-symmetrical to each other. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper in view of Stanley and further in view of Cho (WO 2015111768A1).
Regarding claim 14, Sievenpiper and Stanley discloses every feature of claimed invention as expressly retied in claim 10, except for a patch antenna being placed on the enclosure.
Cho discloses in Figure 4 and abstract, a patch antenna (A_ANT) being placed on the enclosure.
It would have been obvious to one having ordinary skill in the art before the time the invention was made modify the antenna device of Sievenpiper and Stanley with the antenna device having a patch antenna as taught by Cho by adding a patch antenna to the enclosure to enhance wireless performance of the antenna device. Therefore, to employ having the patch antenna as claimed invention would have been obvious to person skill in the art.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper in view of Stanley and further in view of Koo et al (US 20140184450).
Regarding claim 15, Sievenpiper and Stanley disclose every feature of claimed invention as expressly recited in claim 11, except for the enclosure is made of resin and the metal surfaces are metal films formed on resin surfaces. 
However, such difference is not patentable. Enclosure being made of metal films formed on resin to support the metal surfaces is a common practice and well known in the art. One of such examples is the teaching of, in par. 0057. 

Regarding claim 16, Sievenpiper and Stanley discloses every feature of claimed invention as expressly recited in claim 15, except for the enclosure being 20 mm or less in height when the metal films being formed. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to set or select the height of the enclosure at a desired value to provide proper support for the metal surfaces and optimize the radiation characteristic for the antenna device. Therefore to employ having the height as claimed invention would have been obvious to person skill in the art.
Allowable Subject Matter
Claims 5-6 and 12-13 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845